DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the lost motion biasing mechanism in claims 5 and 13, which is being interpreted as a spring as shown by element 82, labeled in figure 6a, and described in paragraph 51.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, paragraph 2, states “the lever configured to engage the second exhaust valve”.  This is in contrast to what is stated and shown in the specification and the drawings, which states that lever engages the first exhaust valve 26 in paragraph 41.  For the purposes of examination, it will be assumed that this is a typo and the limitation will be examined as follows “the lever configured to engage the first exhaust valve”.  Claims 12-19 are rejected based on their dependence on a rejected claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,626,758. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758. 

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,626,758. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,626,758. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,626,758. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,626,758. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,626,758. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,626,758. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,626,758. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,626,758. 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,626,758. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758. 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,626,758. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,626,758. 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,626,758. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,626,758. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,626,758. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,626,758. 

Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,626,758. 

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,626,758. 

Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and limitations in the rejected claim are recited in the claim of USPN 10,626,758.  The wording of the limitations is nearly identical to those found in the prior art claims.  Additionally, the rejected claims use the transitional word “comprising” meaning that even if there are many more limitations in the prior art claims, the claims of the subject application are not restricted to only those recited and may include additional elements.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Meneely et al. (PG Pub 2015/0144096).

Regarding claim 1, Meneely teaches a combined exhaust and engine brake rocker arm assembly configured to selectively open first and second exhaust valves (figures 1-12, figures 4 and 5a specifically; paragraphs 51 and 53 specifically), the assembly comprising:
a rocker arm body (figure 4, element 22);
an exhaust rocker arm assembly (figure 4, all, element 32 specifically) formed in the rocker arm body (figure 4, element 22 holds element 32); and
an engine brake rocker arm assembly (figure 5a, element 62 and related elements; paragraph 60) formed in the rocker arm body (figure 51, element 22 holds element 62) and configured to operate in a collapse mode and a rigid mode (paragraphs 74-79), 
wherein the exhaust rocker arm assembly is configured to selectively engage a valve bridge to open the first and second exhaust valves (paragraph 53), 


Regarding claim 2, Meneely teaches the combined rocker arm assembly of claim 1, wherein the exhaust rocker arm assembly comprises an exhaust capsule assembly (figures 5a, 5b, 9a, and 9b, element 32; paragraphs 62-67) disposed in a bore formed in the rocker arm body (figure 4, element 22 holds element 32).

Regarding claim 3, Meneely teaches the combined rocker arm assembly of claim 2, wherein the exhaust capsule assembly comprises a plunger assembly (figures 9a and 9b, element 50) and a stopper (figures 9a and 9b, element 35d), the plunger assembly including a first plunger body (figures 9a and 9b, element 50) and a second plunger body (figures 9a and 9b, element 58), wherein a chamber is defined between the first and second plunger bodies configured to receive a supply of fluid (figure 9b, element 42.sub.2).

Regarding claim 4, Meneely teaches the combined rocker arm assembly of claim 3, wherein the stopper includes an annular bore formed therein (figure 9a and 9b, element 34; paragraph 64).

Regarding claim 5, Meneely teaches the combined rocker arm assembly of claim 4, further comprising a lost motion biasing mechanism at least partially disposed in the annular bore (figure 9a and 9b, element 56; paragraph 65), the lost motion biasing mechanism configured to bias the stopper and the plunger assembly away from an upper wall of the bore (paragraph 65 states that the ball member 44 is held away from 35a).

Regarding claim 6, Meneely teaches the combined rocker arm assembly of claim 3, wherein the stopper includes an annular groove formed therein (figures 9a and 9b, elements 36 and 38), the annular groove configured to selectively align with a fluid port fluidly coupled to the engine brake rocker arm assembly (figures 9a and 9b, elements 37 and 39; paragraph 63).

Regarding claim 7, Meneely teaches the combined rocker arm assembly of claim 1, wherein the engine brake rocker arm assembly comprises a brake capsule assembly (figure 5a, elements 62 and 63; paragraph 59) disposed in a bore formed in the rocker arm (paragraph 60; figure 5a, piston cavity 65, piston bore 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meneely et al. (PG Pub 2015/0144096) in view of Jo et al. (PG Pub 2015/0354418).

Regarding claim 8, Meneely teaches the combined rocker arm assembly of claim 7, wherein the bore comprises a first bore (paragraph 60; figure 5a, piston bore 64) formed in the rocker arm (figure 4, element 22), the brake capsule assembly comprising a brake plunger assembly disposed in the first bore (figure 5a, elements 62; paragraph 59).

Meneely is silent on the bore comprising a second bore and the brake capsule assembly comprising an actuator assembly disposed in the second bore.  

Jo teaches wherein a bore of a rocker arm assembly (figure 12, element 1253 in its entirety) comprises a first bore (figure 12, bore that holds 1252) and a second bore (figure 12, bore that holds 1250), the brake capsule assembly comprising a brake plunger assembly disposed in the first bore (figure 12, element 1252), and an actuator assembly disposed in the second bore (figure 12, element 1250).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to locate the first and second bores, as taught by Jo, inside of in the rocker arm, as taught by Meneely since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, both Meneely and Jo teach the elements of a rocker arm assembly and the brake capsule used by the compression release brake to actuate an exhaust valve.  Locating the specific elements in the engine brake assembly including the hydraulic system in two separate bores within the assembly would be obvious since both variations would yield predictable results.  

Regarding claim 9, the modified device of Meneely teaches the combined rocker arm assembly of claim 8.  

Meneely is silent as to wherein the brake plunger assembly includes a check ball assembly and a first plunger body movable relative to a second plunger body, the first and second plunger bodies defining a chamber therebetween configured to receive a supply of fluid, the check ball assembly disposed in the chamber between the first and second plunger bodies.

Jo teaches wherein the brake plunger assembly includes a check ball assembly (figures 12-13, element 1255; paragraphs 38 and 39) and a first plunger body movable relative to a second plunger body (paragraphs 38 and 39; figures 12-13, element 1252 moves relative to element 1250), the first and second plunger bodies defining a chamber therebetween configured to receive a supply of fluid (paragraphs 38 and 39; figure 12, element 1253), the check ball assembly disposed in the chamber between the first and second plunger bodies (figures 12-13; element 1255 is shown in 1253 between the top of 1252 and the body of 1250).
 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to locate the structure of the brake capsule, as taught by Jo, inside of in the rocker arm, as 

Regarding claim 11, Meneely teaches a valve train assembly (figure 1) associated with first and second exhaust valves (figure 1, elements 3.sub.1 and 3.sub.2), the assembly comprising:
a valve bridge (figure 4, element 24; paragraph 53) including a main body (figure 4, element 24), the main body configured to engage the first exhaust valve (paragraph 53); and
a combined exhaust and engine brake rocker arm assembly (figures 1-12, figures 4 and 5a specifically; paragraphs 51 and 53 specifically) comprising:
a rocker arm body (figure 4, element 22);
an exhaust rocker arm assembly (figure 4, all, element 32 specifically) formed in the rocker arm body (figure 4, element 22 holds element 32); and
an engine brake rocker arm assembly (figure 5a, element 62 and related elements; paragraph 60) formed in the rocker arm body (figure 51, element 22 holds element 62) and configured to operate in a collapse mode and a rigid mode (paragraphs 74-79), 
wherein the exhaust rocker arm assembly is configured to selectively engage a valve bridge to open the first and second exhaust valves (paragraph 53), 
wherein the engine brake rocker arm assembly is configured to selectively engage the valve bridge to open only the first exhaust valve (paragraph 61).  

Meneely is silent as to the valve bridge including a lever rotatably coupled to the main body, the lever configured to engage the second (first) exhaust valve, wherein the engine brake rocker arm assembly is configured to selectively engage the valve bridge lever to open only the first exhaust valve.  

Jo teaches a valve bridge (figure 11, element 1102) including a lever (figure 11, element 1140) rotatably coupled to the main body (figure 11, element 1102), the lever configured to engage the first exhaust valve (element 1104 is the first exhaust valve; paragraph 34; see rejection under 35 U.S.C. 112(b) above in this office action), wherein the engine brake rocker arm assembly is configured to selectively engage the valve bridge lever to open only the first exhaust valve (paragraphs 5, 23, 24, and 34).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to locate the structure of the lever, as taught by Jo, on the valve bridge, as taught by Meneely since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, including a lever attached to the valve bridge would be an improvement to the valve bridge of Meneely since it would allow for further control of the valve including allowing for lash adjustment and increasing wear resistance of the engine brake assembly.  

Regarding claim 12, Meneely teaches the valve train assembly of claim 11, wherein the exhaust rocker arm assembly comprises an exhaust capsule assembly (figures 5a, 5b, 9a, and 9b, element 32; paragraphs 62-67) disposed in a bore formed in the rocker arm body (figure 4, element 22 holds element 32), wherein the exhaust capsule assembly comprises a plunger assembly (figures 9a and 9b, element 50) and a stopper (figures 9a and 9b, element 35d), the plunger assembly including a first plunger body (figures 9a and 9b, element 50) and a second plunger body (figures 9a and 9b, element 58), wherein a chamber is defined between the first and second plunger bodies configured to receive a supply of fluid (figure 9b, element 42.sub.2). 

Regarding claim 13, Meneely teaches the valve train assembly of claim 12, wherein the stopper includes an annular bore formed therein (figure 9a and 9b, element 34; paragraph 64), and a lost motion biasing mechanism is at least partially disposed in the annular bore (figure 9a and 9b, element 56; paragraph 65), the lost motion biasing mechanism configured to bias the stopper and the plunger 

Regarding claim 14, Meneely teaches the valve train assembly of claim 13, wherein the stopper includes an annular groove formed therein (figures 9a and 9b, elements 36 and 38), the annular groove configured to selectively align with a fluid port fluidly coupled to the engine brake rocker arm assembly (figures 9a and 9b, elements 37 and 39; paragraph 63).

Regarding claim 15, the modified device of Meneely teaches the valve train assembly of claim 11, wherein the engine brake rocker arm assembly comprises a brake capsule assembly (figure 5a, elements 62 and 63; paragraph 59) disposed in a bore formed in the rocker arm (paragraph 60; figure 5a, piston cavity 65, piston bore 64), wherein the bore comprises a first bore (paragraph 60; figure 5a, piston bore 64) formed in the rocker arm (figure 4, element 22), the brake capsule assembly comprising a brake plunger assembly disposed in the first bore (figure 5a, elements 62; paragraph 59).  

Meneely is silent on the bore comprising a second bore and the brake capsule assembly comprising an actuator assembly disposed in the second bore.  

Jo teaches wherein a bore of a rocker arm assembly (figure 12, element 1253 in its entirety) comprises a first bore (figure 12, bore that holds 1252) and a second bore (figure 12, bore that holds 1250), the brake capsule assembly comprising a brake plunger assembly disposed in the first bore (figure 12, element 1252), and an actuator assembly disposed in the second bore (figure 12, element 1250).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to locate the first and second bores, as taught by Jo, inside of in the rocker arm, as taught by Meneely since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, both Meneely and Jo teach the elements of a rocker arm assembly and the brake capsule used by the compression release brake to actuate an 

Regarding claim 16, the modified device of Meneely teaches the valve train assembly of claim 15. 

Meneely is silent as to wherein the brake plunger assembly includes a check ball assembly and a first plunger body movable relative to a second plunger body, the first and second plunger bodies defining a chamber therebetween configured to receive a supply of fluid, the check ball assembly disposed in the chamber between the first and second plunger bodies.

Jo teaches a valve train assembly wherein the brake plunger assembly includes a check ball assembly (figures 12-13, element 1255; paragraphs 38 and 39) and a first plunger body movable relative to a second plunger body (paragraphs 38 and 39; figures 12-13, element 1252 moves relative to element 1250), the first and second plunger bodies defining a chamber therebetween configured to receive a supply of fluid (paragraphs 38 and 39; figure 12, element 1253), the check ball assembly disposed in the chamber between the first and second plunger bodies (figures 12-13; element 1255 is shown in 1253 between the top of 1252 and the body of 1250).
 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to locate the structure of the brake capsule, as taught by Jo, inside of in the rocker arm, as taught by Meneely since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, both Meneely and Jo teach the elements of a rocker arm assembly and a brake capsule used by the compression release brake to actuate an exhaust valve.  Using known elements to achieve the same purpose of operating an engine brake would yield predictable improvements to the rocker arm of Meneely as described in paragraphs 38 and 39 of Jo.

Regarding claim 18, the modified device of Meneely teaches the valve train assembly of claim 11.  

Meneely is silent as to wherein the lever is coupled to the main body such that rotation of the lever and engagement of the first exhaust valve occurs without rotation of the main body, 
wherein the main body includes an aperture, the lever at least partially disposed within the aperture, 
wherein the lever is rotatably coupled to the main body by a bridge pin extending through the main body.

Jo teaches wherein the lever is coupled to the main body such that rotation of the lever and engagement of the first exhaust valve occurs without rotation of the main body (figure 11, 108 does not operate 1106; paragraphs 34 and 37; paragraph 37 teaches connecting the lever arm to the valve bridge with a biasing member that would prevent rotation of the main body; figures 12 and 13 show operation of lash adjustment 110 that makes this possible), 
wherein the main body includes an aperture, the lever at least partially disposed within the aperture (paragraph 36; figure 11, element 1140 is in an aperture at fulcrum 1148 to connect to 1102), 
wherein the lever is rotatably coupled to the main body by a bridge pin extending through the main body (element 1148; paragraph 36).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to locate the structure of the lever, as taught by Jo, on the valve bridge, as taught by Meneely since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, including a lever attached to the valve bridge would be an improvement to the valve bridge of Meneely since it would allow for further control of the valve including allowing for lash adjustment and increasing wear resistance of the engine brake assembly.  

Regarding claim 19, the modified device of Meneely teaches the valve train assembly of claim 18.  
Meneely is silent as to the valve train assembly further comprising a valve shoe rotatably coupled to the lever, the valve shoe configured to engage the first exhaust valve, 


Jo teaches the valve train assembly further comprising a valve shoe rotatably coupled to the lever (figure 11, element 1112; paragraph 34), 
the valve shoe configured to engage the first exhaust valve (paragraphs 34), 
wherein the valve shoe is rotatably coupled to the lever (paragraph 34 says that the lever arm 1140 is connected to 1112 at a fulcrum).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to locate the structure of the lever, as taught by Jo, on the valve bridge, as taught by Meneely since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, including a lever attached to the valve bridge would be an improvement to the valve bridge of Meneely since it would allow for further control of the valve including allowing for lash adjustment and increasing wear resistance of the engine brake assembly.  

Regarding claim 20, Meneely teaches a method of manufacturing a combined exhaust and engine brake rocker arm assembly configured to selectively open first and second exhaust valves (figures 1-12, figures 4 and 5a specifically; paragraphs 51 and 53 specifically), the method comprising:
providing a rocker arm body (figure 4, element 22);
forming an exhaust rocker arm assembly (figure 4, all, element 32 specifically) in the rocker arm body (figure 4, element 22 holds element 32) by forming a first bore and disposing an exhaust capsule assembly in the first bore (figures 5a, 5b, 9a, and 9b, element 32; paragraphs 62-67; figure 4, element 22 holds 32), the exhaust capsule assembly having a plunger assembly (figures 9a and 9b, element 50 and surrounding elements) and a stopper (figures 9a and 9b, element 35d), the plunger assembly including a first plunger body (figures 9a and 9b, element 50) and a second plunger body (figures 9a and 9b, element 58), wherein a chamber is defined between the first and second plunger bodies configured to receive a first supply of fluid (figure 9b, element 42.sub.2); and


Meneely is silent on forming the engine brake rocker arm assembly by forming a third bore and disposing the brake capsule assembly comprising an actuator assembly disposed in the third bore, wherein the brake plunger assembly includes a check ball assembly and a third plunger body movable relative to a fourth plunger body, the third and fourth plunger bodies defining a chamber therebetween configured to receive a second supply of fluid, the check ball assembly disposed in the chamber between the third and fourth plunger bodies.

Jo teaches forming an engine brake rocker arm assembly by forming a bore (figure 12, element 1253 in its entirety) comprising a second bore (figure 12, bore that holds 1252) and a third bore (figure 12, bore that holds 1250), the brake capsule assembly comprising a brake plunger assembly disposed in the second bore (figure 12, element 1252), and an actuator assembly disposed in the third bore (figure 12, element 1250), wherein the brake plunger assembly includes a check ball assembly (figures 12-13, element 1255; paragraphs 38 and 39) and a third plunger body movable relative to a fourth plunger body (paragraphs 38 and 39; figures 12-13, element 1252 moves relative to element 1250), the third and fourth plunger bodies defining a chamber therebetween configured to receive a supply of fluid (paragraphs 38 and 39; figure 12, element 1253), the check ball assembly disposed in the chamber between the third and fourth plunger bodies (figures 12-13; element 1255 is shown in 1253 between the top of 1252 and the body of 1250).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to locate the second and third bores including the structure of the brake capsule, as taught by .

Allowable Subject Matter
Claims 10 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 10 and 17, the prior art of record fails to teach or render obvious the actuator comprising a pin disposed in a retainer and operably associated with the check ball assembly and further fails teach or render obvious wherein the second bore is configured to receive a supply of fluid such that the retainer is translated upwardly within the bore to draw the pin away from contact with the check ball assembly and wherein the first plunger body is received by a socket coupled to the valve bridge lever.  Specifically neither Jo nor Meneely don’t teach a separate pin that actuates the check ball assembly.  This pin associated with the check ball assembly is definite because it is clearly not the same pin as the bridge pin in claim 18 or the valve shoe pin in claim 19.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747